Name: Council Regulation (EEC) No 1973/90 of 25 June 1990 seasonally adjusting the basic price and the guide level for the 1991 marketing year in the sheepmeat sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 7. 90 Official Journal of the European Communities No L 179/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1973/90 of 25 June 1990 seasonally adjusting the basic price and the guide level for the 1991 marketing year in the sheepmeat sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in parti ­ cular the last subparagraphs of Article 3 (2) and Article 24 (2) thereof, Having regard to the proposal from the Commission, Whereas by Regulation (EEC) No 1322/90 (2), the Council fixed the basic price applicable for the 1991 marketing year ; whereas, in view of experience gained during the 1990 marketing year, the seasonally adjusted weekly amounts applicable to the basic price should now be fixed ; Whereas Article 24 of Regulation (EEC) No 3013/89 stipulates that during that marketing year the United Kingdom may grant in Great Britain a premium for the slaughter of sheep provided that prices recorded on the representative markets in that region are below a guide level corresponding to 85 % of the basic price ; whereas the guide level is to be seasonally adjusted in the same way as the basic price ; whereas provision should also be made for the seasonal adjustment of the guide level for the 1991 marketing year, HAS ADOPTED THIS REGULATION : Article 1 For the 1991 marketing year, the basic price in the sheep ­ meat sector referred to in Article 1 of Regulation (EEC) No 1322/90 and the guide level referred to in Article 24 of Regulation (EEC) No 3013/89 shall be seasonally adjusted in accordance with the table in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1991 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 June 1990 . For the Council The President M. O'KENNEDY (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 132, 23. 5 . 1990, p. 16 . No L 179/2 Official Journal of the European Communities 12. 7 . 90 ANNEX 1991 MARKETING YEAR (in ECU/100 kg carcase weight) Week beginning Week No Basic price Guice level 7 January 1991 1 441,74 375,48 14 January 1991 2 450,24 382,70 21 January 1991 .3 460,37 391,31 28 January 1991 4 467,12 397,05 4 February 1991 5 475,63 404,29 11 February 1991 6 482,27 409,93 18 February 1991 7 486,00 413,10 25 February 1991 8 488,68 415,38 4 March 1991 9 491,59 417,85 11 March 1991 &gt; 10 494,04 419,93 18 March 1991 11 495,55 421,22 25 March 1991 12 495,55 421,22 1 April 1991 13 494,62 420,43 8 April 1991 14 493,99 419,89 15 April 1991 15 493,47 419,45 22 April 1991 16 491,20 417,52 29 April 1991 17 487,80 414,63 6 May 1991 18 483,82 411,25 13 May 1991 19 479,79 407,82 20 May 1991 20 473,28 402,29 27 May 1991 21 466,78 396,76 3 June 1991 22 454,24 386,10 10 June 1991 23 442,60 376,21 17 June 1991 24 431,18 366,50 24 June 1991 25 419,65 356,70 1 July 1991 26 408,12 346,90 8 July 1991 27 398,33 338,58 15 July 1991 28 388,87 330,54 22 July 1991 29 384,98 327,23 29 July 1991 30 383,09 325,63 5 August 1991 31 382,38 325,02 12 August 1991 32 382,38 325,02 19 August 1991 33 382,38 325,02 26 August 1991 34 382,38 325,02 2 September 1991 35 382,38 325,02 9 September 1991 36 382,38 325,02 16 September 1991 37 382,38 325,02 23 September 1991 38 382,38 325,02 30 September 1991 39 382,90 325,47 7 October 1991 40 382,91 325,47 14 October 1991 41 383,21 325,73 21 October 1991 42 383,70 326,14 28 October 1991 43 385,68 327,83 4 November 1991 44 388,65 330,35 11 November 1991 45 391,67 332,92 18 November 1991 46 397,31 337,71 25 November 1991 47 402,95 342,51 2 December 1991 48 408,60 347,31 9 December 1991 49 415,09 352,83 16 December 1991 50 423,61 360,07 23 December 1991 51 432,12 36730 30 December 1991 52 438,64 372,85